OPINION ON STATE’S PETITION FOR DISCRETIONARY REVIEW
PER CURIAM.
Appeal is taken from a conviction for the offense of theft of property of a value of $750.00 or more but less than $20,000.00. Appellant was convicted in a trial before the court following his plea of guilty. Punishment was assessed at 7 years. The Court of Appeals reversed appellant’s conviction after finding the trial court erred in overruling a motion to suppress evidence. Redd v. State, 712 S.W.2d 615 (Tex.App.—Houston [1st] 1986).
As in every case, this Court’s decision to refuse a petition for discretionary review should not be construed as approval by this Court of the language or reasoning used by the Court of Appeals in reaching its decision. Campbell v. State, 647 S.W.2d 660 (Tex.Cr.App.1983).
The State’s petition for discretionary review is refused.
ONION, P.J., and McCORMICK and WHITE, JJ., would grant.